                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:19-CV-00042-GCM
 CLAUMAR EXPRESS, INC.                             )
 ELIDIO GARCIA,
                                                   )
                 Plaintiffs,                       )
                                                   )
     v.                                            )              ORDER
                                                   )
 ATLANTIC SPECIALTY INSURANCE                      )
 COMPANY
 BRENTWOOD SERVICES
 ADMINISTRATORS, INC.
 ONEBEACON SERVICES, LLC
 JOHN DOE CORPORATION,
                                                   )
                 Defendants.                       )
                                                   )

          THIS MATTER COMES before this Court sua sponte. Plaintiff filed a Notice of State

Court Voluntary Dismissal (Doc. No. 8) in this matter on April 24, 2019. The Notice of State Court

Voluntary Dismissal is insufficient to dismiss the federal case. As such, if the Plaintiff intended to

dismiss this case, Plaintiff must file a dismissal within the strictures of Federal Rule of Civil

Procedure 41. As of now, the Court considers the case ongoing.

          SO ORDERED.


                                         Signed: April 30, 2019
